McCALEB, Justice.
This is a petitory action in which plaintiffs claim ownership of 160 acres of land located in Sabine Parish. The demand was rejected by the trial judge and plaintiffs appealed to this Court.
We take notice of the lack of an affirmative showing that the value of the land in contest exceeds $2000 which is essential when our appellate jurisdiction is invoked solely on that basis. In an effort to vest jurisdiction here, counsel for the respective parties entered into a stipulation of facts, after rendition of the judgment, in which it is stated that the value of the land and timber is nearly $5000.
The agreement is without effect. The appellate jurisdiction of this Court cannot be conferred by consent of the parties; it must affirmatively appear from the record. Newman v. McClure, 221 La. 556, 59 So.2d 882 and cases there cited.
It is therefore ordered that this appeal be transferred to the Court of Appeal, Second Circuit, provided that the record is filed in that court within thirty days from the finality of this decree; otherwise, the appeal shall be dismissed. The costs incurred in this Court are assessed against plaintiffs.